 Case 1:19-cv-01464-RGA Document 31 Filed 07/30/20 Page 1 of 2 PageID #: 263




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 NATURAL ALTERNATIVES                              )
 INTERNATIONAL, INC.,                              )
                                                   )
                 Plaintiff,                        )   C.A. No. 19-1464-RGA
                                                   )
        v.                                         )   JURY TRIAL DEMANDED
                                                   )
 ARMADA NUTRITION LLC and                          )
 PRINOVA US LLC,                                   )
                                                   )
                 Defendants.                       )

               STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

       WHEREAS, the Court entered a Scheduling Order on February 13, 2020 (D.I. 22), which

was amended electronically on June 1, 2020, by the Stipulation and Order to Extend Time (D.I.

30), which, among other things, set July 31, 2020 as the deadline for the parties’ document

production to be substantially completed;

       WHEREAS, the parties continue to engage in substantive settlement discussions, which

are ongoing;

       IT IS HEREBY STIPULATED AND AGREED, by the undersigned counsel for Plaintiff

Natural Alternatives International, Inc. and Defendants Armada Nutrition LLC and Prinova US

LLC, subject to the approval of the Court, that the parties’ deadline for document production to be

substantially completed in this action shall be extended to from July 31, 2020 to August 31, 2020.

All other dates in the Court’s February 13, 2020, Scheduling Order (D.I. 22) shall remain

unchanged.
Case 1:19-cv-01464-RGA Document 31 Filed 07/30/20 Page 2 of 2 PageID #: 264




POTTER ANDERSON & CORROON LLP                      GORDON REES SCULLY MANSUKHANI, LLP

By: /s/                                            By: /s/
    David E. Moore (#3983)                             Michael C. Heyden, Jr. (#5616)
    Bindu A. Palapura (#5370)                          Tianna S. Bethune (#6138)
    Alan R. Silverstein (#5066)                        1000 North West Street
    Tracey E. Timlin (#6469)                           12th Floor
    Hercules Plaza, 6th Floor                          Wilmington, DE 19801
    1313 N. Market Street                              Tel: (302) 992-8954
    Wilmington, DE 19801                               mheyden@grsm.com
    Tel: (302) 984-6000                                tbethune@grsm.com
    dmoore@potteranderson.com
    bpalapura@potteranderson.com                   Attorneys for Defendants Armada Nutrition
    asilverstein@potteranderson.com                LLC and Prinova US LLC
    ttimlin@potteranderson.com

Attorneys for Plaintiff Natural Alternatives
International, Inc.

      IT IS SO ORDERED, this __________ day of ________________ 2020.


                             ____________________________________________
                                   U.S. District Judge Richard Andrews




                                               2
